Citation Nr: 0308939	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  99-19 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for asthma, pulmonary 
tuberculosis, and emphysema.


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This case came to the Board of Veterans' Appeals (Board) from 
an October 1998 decision by the Philadelphia, Pennsylvania, 
Regional Office (RO).  The case was remanded in January 2001 
for further development of the evidence and for review by the 
RO pursuant to recent legislation.

FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  The veteran has been diagnosed with asthma, but that is 
not a disorder presumed to be caused by exposure to Agent 
Orange, there is no medical evidence that his asthma is 
caused by Agent Orange, and there is no medical evidence that 
otherwise links his asthma to his military service.

3.  The veteran tested positive for purified protein 
derivative, however, pulmonary tuberculosis has never been 
diagnosed.

4.  The veteran has never been diagnosed with emphysema.


CONCLUSION OF LAW

The veteran did not incur or aggravate asthma, pulmonary 
tuberculosis, or emphysema, in military service.  38 U.S.C.A. 
§§ 1110, 1116, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307(a)(6), 3.309(e), 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

In this case, an October 1998 RO decision denied service 
connection for asthma, pulmonary tuberculosis, and emphysema, 
and explained that the reasons for the denials included the 
lack of evidence of the disorders in service and, in the 
cases of pulmonary tuberculosis and emphysema, the lack of 
medical evidence that the veteran currently had the 
disorders.  A February 1999 Statement of the Case reiterated 
that explanation and also notified the veteran of the 
applicable law.  

The January 2001 Board decision remanded the case and 
notified the veteran of VCAA.  A February 2002 RO letter 
notified the veteran of the provisions of VCAA, and solicited 
from him, and offered VA assistance in obtaining, evidence in 
support of his claims.  A January 2003 Supplemental Statement 
of the Case reviewed the applicable law, including VCAA, and 
again denied the claims.  The relevant evidence of record 
includes service medical records, VA treatment records and 
examination reports, statements from the veteran and his 
wife, and records from the Social Security Administration.  
Finally, in a March 2003 letter, the RO advised the veteran 
that his case was being sent to the Board, and invited him to 
submit any additional evidence he had directly to the Board, 
but he did not respond to that letter.

There is no information, from the veteran or otherwise in the 
file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the appellant 
of additional evidence he should obtain and evidence VA would 
obtain, and any failure to provide such a pro forma notice 
could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA.  The Board now turns to an 
analysis of the merits of the claim.

In this case, the veteran claims that he has asthma, 
pulmonary tuberculosis, and emphysema due to exposure to 
Agent Orange in Vietnam.  Congress addressed such claims in 
1984 with the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act.  The act is codified at 
38 U.S.C.A. § 1116, and it has been amended several times, 
most recently by the Veterans Education and Benefits 
Expansion Act of 2001.  Pub. L. 107-103, 115 Stat. 976 (Dec. 
27, 2001).  Generally, when the law changes between the time 
a claim is filed and the time it is finally adjudicated, the 
version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The amendment to section 
1116 cited above is generally liberalizing, though not 
particularly relevant to matters here at issue, and the Board 
will apply the amended version of the section in adjudicating 
these claims.

Section 1116 provides that, if a veteran who served in 
Vietnam between January 9, 1962, and May 7, 1975, develops 
certain disorders, then those disorders are presumed to be 
due to exposure to dioxin and, thus, incurred in service.  To 
warrant service connection, however, some of the specified 
disorders must be manifested to a degree of disability of 10 
percent or more, and some of them must be manifested within a 
specified time after service in Vietnam.  38 U.S.C.A. 
§ 1116(a)(2).  The disorders identified by Congress for 
presumptive service connection are Hodgkin's' disease and 
non-Hodgkin's lymphoma, certain soft-tissue sarcomas, 
chloracne and other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, respiratory cancers, 
multiple myeloma, and diabetes mellitus (type 2).  Id.  The 
statute has been implemented at 38 C.F.R. §§ 3.307 and 3.309.  
In addition, Congress delegated to the Secretary of Veterans 
Affairs the authority to add disorders to those listed in 
section 1116 when sound medical and scientific evidence shows 
a positive association between such additional disorders and 
exposure to herbicides.  38 U.S.C.A. §§ 1116.  The Secretary 
exercised that power by adding prostate cancer and acute and 
subacute peripheral neuropathy as additional disorders for 
which presumptive service connection is warranted.  38 C.F.R. 
§ 3.309.  It is clear from the foregoing, however, that 
neither asthma, pulmonary tuberculosis, nor emphysema, are 
disorders for which presumptive service connection is 
warranted under the provisions of either 38 U.S.C.A. § 1116 
or 38 C.F.R. § 3.309.

The law with regard to presumptive service connection does 
not, however, operate to exclude the traditional approach to 
service-connection claims.  Combee v. Brown, 34 F.3d 1039, 
1043-5 (Fed. Cir. 1994).  Traditionally, service connection 
is granted for disability resulting from injury or disease 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Thus, in 
this case, service connection may be established by medical 
evidence that the veteran has a disorder that is related to 
service.  38 U.S.C.A. § 1110.

Turning now to the evidence of record, the Board notes that 
the earliest reference to asthma appears in an April 1994 VA 
hospital report.  Medications listed there included 
Proventil, a medication often prescribed for the treatment of 
asthma.  Since April 1994, the veteran's treatment records 
have reflected a diagnosis of asthma.  There is no medical 
evidence in this record that links asthma to the veteran's 
military service.  Accordingly, service connection for asthma 
is not warranted.  Combee; Rabideau.

The earliest reference, in the evidence of record, to 
pulmonary tuberculosis does not actually include the words 
"pulmonary tuberculosis."  The reference appears in a 
September 1992 VA hospital report, and only shows that the 
veteran tested positive for purified protein derivative.  
Though that is a test for tuberculosis, it is not conclusive, 
and tuberculosis was not diagnosed.  The veteran completed a 
course of prophylaxis therapy, and subsequent chest X rays, 
including one as recent as October 2000, have always been 
negative.  In fact, the veteran has never been diagnosed with 
tuberculosis.  Hence, the Board is constrained to conclude 
that he does not have the disorder, and service connection is 
not warranted.  Rabideau; Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Finally, a careful review of the record shows that the 
veteran has never been diagnosed with emphysema.  Thus, 
service connection for that disorder is not warranted, 
either.  Id.  

In sum, neither asthma, pulmonary tuberculosis, nor 
emphysema, are presumptively linked to Agent Orange, there is 
no medical evidence that links asthma to his military 
service, and there is no medical evidence that he currently 
has either tuberculosis or emphysema.  Finally, there is no 
competent evidence linking any claimed disorder to Agent 
Orange exposure.  In view of the foregoing, service 
connection is not warranted for any claimed disorder.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for asthma, pulmonary tuberculosis, and 
emphysema, is denied.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

